Name: Council Regulation (EEC) No 1071/77 of 17 May 1977 amending Regulation (EEC) No 569/76 laying down special measures for linseed and fixing the guide price for linseed for the 1977/78 marketing year
 Type: Regulation
 Subject Matter: economic policy;  prices;  plant product
 Date Published: nan

 25 . 5 . 77 Official Journal of the European Communities No L 129/7 COUNCIL REGULATION (EEC) No 1071 /77 of 17 May 1977 amending Regulation (EEC) No 569/76 laying down special measures for linseed and fixing the guide price for linseed for the 1977/78 marketing year requirements of the Community ; whereas, to this end, a balanced relationship should be maintained between this price and the price of other oil seeds ; Whereas in accordance with these criteria the guide price should be fixed at a higher level than that adopted for the preceding marketing year ; Whereas the guide price must be fixed for a standard quality to be determined by reference to the average quality of seeds harvested in the Community ; whereas the quality laid down for the 1976/77 marketing year meets this requirement and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), and in particular Article 1 ( 1 ) and (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas, in order to facilitate the changeover from the system of aid for seed flax to the new system of aid for linseed set up by Regulation (EEC) No 569/76 , Article 2 (2) of that Regulation laid down that the aid for linseed for seed flax for the 1976/77 marketing year could not be less than 125 units of account per hectare ; Whereas, taking into account the market situation for this product, the complete removal of any guarantee of income threatens to impair the development of the production of seed flax in the Community ; whereas , in order to overcome this problem , minimum aid should be maintained for one more marketing year, albeit at a lower amount ; Whereas , when the guide price for linseed is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmon ­ ious development of world trade ; whereas the objec ­ tives of the common agricultural policy are , in parti ­ cular, to ensure a fair standard of living for the agricul ­ tural community and to ensure that supplies are avail ­ able and reach consumers at reasonable prices ; Whereas the first subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 569/76 provides more specifi ­ cally that this price shall be fixed at a level which is fair to producers , account being taken of the supply Article 1 Article '2 (2), second subparagraph of Regulation (EEC) No 569/76 is hereby amended to read as follows : 'However, if for the 1976/77 and 1977/78 marketing years, as a result of the application of the above subparagraph, the amount of aid for flax grown mainly for seed is less than 125 and 105 units of account respectively per hectare of area sown and harvested , the amount of aid to be granted shall be fixed :  for the 1976/77 marketing year, at 125 units of account per hectare,  for the 1977/78 marketing year, at 105 units of account per hectare .' Article 2 For the 1977/78 marketing year, the guide price for linseed shall be 31*18 units of account per 100 kilo ­ grammes . Article 3 The price referred to in Article 2 relates to seed :  in bulk , of sound , fair and marketable quality, and  with an impurity content of 2 % and , for the seed as such , humidity and oil contents of 9 % and 38 % respectively . (') OJ No L 67, 15 . 3 . 1976 , p . 29 . (-') OJ No C 93 , 18 . 4 . 1977, p . I 1 . 3 OJ No C 77, 30 . 3 . 1977 , p . 15 . No L 129/8 Official Journal of the European Communities 25 . 5 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1977 . For the Council The President J. SILKIN